Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
			    Claims 30-49 are allowed
The following is an examiner’s statement of reasons for allowance: 
The Examiner has withdrawn the rejection under 35 USC 101 as the combination of additional elements integrated the judicial exception into a practical application. A sensor coupled to a first computer terminal and positioned prior to the automated carwash is used to detect the presence of a user and in response to the detection an interface is provided to the customer of the vehicle. The interface allows a user to make selections of additional services the user wishes to purchase, provides queue wait times, and then dispense of a ticket by a first computer terminal. The first terminal linked to a second computer terminal to scan the ticket via a scanning device and record to use of the ticket in a memory. Therefore the claims are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The Examiner found the closest prior art of record to be the combination of Allen (U.S. Pat. No. 8589819) in view of Ringdahl (U.S. Pub. No. 20060144430) in further view of Penner (WO 01/75812). While Allen teaches the determination and presentation of a wait time for a service to be provided, Ringdahl teaches the structure and functions 
 “dispense a ticket to the customer, wherein the ticket indicates the at least one addition service to be performed; and a second computer terminal operably connected to the first computer terminal and comprising a scanning device configured to scan the ticket, the second computer terminal positioned after the automated carwash and configured to: retrieve the service information related to the selected services from the memory, display information to a user of the second computer terminal related to at least one additional service to be performed after the automated carwash services are completed, and to a user of the record in the memory that the ticket for the customer has been filled to incorporate the service information related to the selected services into queue length calculations and pricing calculations for use by the first computer terminal in determining queue length information and pricing information for subsequent customers”
Additional updated search found the reference Lert (US Pub No. 2009/0076875) teaches a voucher used for providing an additional service (i.e. entering the queue for both the bakery and the deli), but does not disclose:
 “dispense a ticket to the customer, wherein the ticket indicates the at least one addition service to be performed; and a second computer terminal operably connected to the first computer terminal and comprising a scanning device configured to scan the ticket, the second computer terminal positioned after the automated carwash and 
Additional updated search found the reference NPL “Requirements and Design for Voucher Trading System” which teaches the design and generation of vouchers to be used for the exchange of goods, but does not disclose:
“dispense a ticket to the customer, wherein the ticket indicates the at least one addition service to be performed; and a second computer terminal operably connected to the first computer terminal and comprising a scanning device configured to scan the ticket, the second computer terminal positioned after the automated carwash and configured to: retrieve the service information related to the selected services from the memory, display information to a user of the second computer terminal related to at least one additional service to be performed after the automated carwash services are completed, and to a user of the record in the memory that the ticket for the customer has been filled to incorporate the service information related to the selected services into queue length calculations and pricing calculations for use by the first computer terminal in determining queue length information and pricing information for subsequent customers”

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        1/5/2021